              Case 8:19-cv-01837-PWG Document 1 Filed 06/21/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

Leonardo Crespo
5576 Burnside Drive, Apt. 3
Rockville, MD 20853

                        Plaintiff,

         v.
                                                       CASE NO.:
WMATA
600 5th Street, N.W.
Washington, D.C. 20001

                        Defendant.


                 NOTICE OF REMOVAL BY DEFENDANT
    WASHING TON METROPOLIT AN AREA TRANSIT AUTHORITY("WMATA")

         To the Judges of the United States District Court for the District of Maryland:

         1. On or about March 26, 2019, Plaintiff filed this action against WMATA, in the Circuit

Court of Maryland for Montgomery County, in the case titled Leonardo Crespo v. WMATA, No.

464949   v.
         2. Defendant WMATA was formally served in this action on May 24, 2019.

         3. The Complaint, summons and scheduling order are attached as Exhibit A. These

documents constitute the only process, pleadings, or orders received by the Defendant in this case.

         4. This is a civil action over which this Court has original jurisdiction, pursuant to Mo.

CODE ANN., Transportation Article, § 10-204(81 ), which specifically grants original jurisdiction

over suits against WMA TA to the United States District Court.

         5. WMATA is the only defendant in this case.
        Case 8:19-cv-01837-PWG Document 1 Filed 06/21/19 Page 2 of 3



       WHEREFORE, Defendant WMAT A requests that the entire above-referenced action now

pending in the Circuit Court of Maryland for Montgomery County be removed to this Court.

                                                 Respectfully submitted,

                                                 WASHING N METROPOLITAN ARE A
                                                 T    IT AUTHORITY




                                                 Brenda             onnet#l8087
                                                 Associate
                                                 WMATA-COUN
                                                 600 Fifth Street, N.W.
                                                 Washington, D.C. 20001
                                                 (202) 962-2805
                                                 e-mail: bchandonnet@wmata.com




                                             2
         Case 8:19-cv-01837-PWG Document 1 Filed 06/21/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal was mailed, postage

prepaid, this 21st day of June, 2018 on:

Craig Meyers
481 North Frederick Avenue, 3rd Floor
Gaithersburg, MD 20877
Attorney for Plaintiff




                                              3
